UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. Bushido Capital Long/Short Fund Investor Class Shares – BCLSX Semi-Annual Report www.bushidofunds.com March 31, 2013 Bushido Capital Long/Short Fund Shareholder Letter 3/31/13 Fund Overview The Bushido Capital Long/Short Fund (BCLSX) utilizes a fundamental value approach to individual stock selection that incorporates both quantitative and qualitative analysis. The Fund will normally hold 35-60 long positions in equity securities deemed to be undervalued. The Fund will employ its flexible value approach to long investments in securities across a company’s entire capital structure when market conditions price other securities of the company at what we view as superior risk-reward prices to the common equity. Additionally, the Fund may short securities of companies that it deems to be suffering a secular decline in the underlying fundamentals of the business. The Fund may also short securities that are deemed to be mispriced relative to the fundamental risk facing the position. Additionally, short securities may be coupled with long positions to form paired trades designed with the goal of mitigating sector, market, or country-specific risk. Performance Drivers With respect to performance, since inception (10.31.12-3.31.13) BCLSX is up 5.80%, compared to 5.61% for the Morningstar Equity Long/Short category and 8.63% for the 70% S&P 500 Index/30% Barclay’s Intermediate Government/Credit Bond Index benchmark. The positions with the best return on investment (ROI) included SkyWest, Patterson-UTI, and Archer Daniels Midland while our S&P 500 Puts, Ultra Petroleum, and Schnitzer Steel represented the worst three ROI. In terms of largest absolute dollar gains Patterson-UTI, SkyWest and Endurance Specialty led the way while the S&P Puts, Ultra Petroleum and Schnitzer Steel were again the worst performers. For the Fund’s short book, leading ROIs were generated by Avalonbay, Boston Properties, and Equity Residential while the worst came from Mohawk, Essex Property Trust and United States Oil Fund. These names held their respective positions in terms of absolute dollar profitability as well. Portfolio Composition The Fund’s asset allocation at 3/31/13 consisted of: Long Equity (78.5%), Short Equity (10.5%), Fixed Income (0.3%), Options (1.1%), and Cash (30.7%). Of note, the two largest industry exposures, as measured by Bloomberg industry, were Insurance and Pipelines at 19% and 14%, respectively. As a percent of net assets, the Fund had long exposure of 78.5%, short exposure of 10.5%, for a gross exposure of 89% and net exposure of 68%. Our three largest positions were Kinder Morgan, CH Robinson, and Enbridge. Our three largest short positions were The United States Oil Fund, Mohawk, and Essex. On the long side of the portfolio we are invested in four core secular themes that we believe could each generate positive risk adjusted returns across several names in the portfolio. First, we are positioned to potentially benefit from a possible improvement in the U.S. residential real estate market through our holdings in Bank of America, Melcor, and JP Morgan, while our multi-family REITs (AVB, ESS, EQR) that we are short may see softening demand coupled with increasing unit supply. Importantly, the long names that maybenefit from an improvement in housing are still priced at attractive valuations despite improving fundamentals which may help protect us from downside risk. The second secular theme we are looking to exploit is the rapid increase in domestic energy production. We are investing in this theme primarily through companies that are building and operating the infrastructure needed to transport, store and export domestic natural gas, natural gas liquids (NGLs), oil, and coal (KMI, KMR, EEQ). Additionally, we have positions in energy service companies that focus on land based drilling (Nabors, Patterson-UTI) and an investment in a low cost natural gas producer (Ultra Petroleum). The third theme in the portfolio would include companies that should benefit should a gradual improvement in the US unemployment rate and related employment metrics occur. These companies would include Bank of America, Paychex, JP Morgan and Goldman Sachs. Lastly, the fourth theme is the possible improvement in pricing power for Property & Casualty insurance companies for the first time since 2005. While our portfolio names in the insurance space (Allied World, Axis Capital, Endurance Specialty, PartnerRe, Everest Re) continue to be challenged by the low 1 Bushido Capital Long/Short Fund interest rate environment, we believe improving rates on line, attractive valuations at less than book value and an average dividend yield of 2.3% in the insurance space provides an attractive risk/reward proposition. In accordance with this theme we added an additional property casualty insurance company to the portfolio, AIG, which was purchased at a compelling valuation of less than 60% of book value. We believe that each of these secular themes may benefit the portfolio for the intermediate to longer term and are not positioning to quickly trade out of the related positions unless the market were to reward us with far higher valuation multiples on the individual stocks. Market Outlook We continue to believe that the broad US equity markets may fall into a range between fairly valued to over-valued based on several valuation indicators that we closely follow. Importantly, we do not use the broad market based valuation indicators for trading or market timing purposes, but instead use them as guide posts to inform us of where the market stands relative to historical long-term valuation metrics. We believe that a valuation approach for the market functions much like it would for an individual asset, in that the cheaper multiple you can buy the market for, the higher your expected returns should be over a full market cycle. Current broad based market valuation indicators that we follow would point to valuations for the market potentially being closer to historical market tops than the long-term historic market average. Accordingly, we have hedged part of our net long equity exposure in an effort to protect the portfolio if there is a material decrease in the S&P 500 through a long position in SPY puts with a $135 strike price that expire in January 2014. We chose to use SPY (the ETF that tracks the S&P 500 index) options for their liquidity and the fact that their underlying asset is a broad equity market index. In addition to a potentially over-priced US equity market, volatility, as represented by the VIX index, has been trading closer to recent historical lows, making the price for portfolio protection via our long SPY put option position incrementally more attractive. We are also concerned that the vast amount of liquidity introduced into the global financial system through the workings of the US Federal Reserve, European Central Bank, Bank of Japan, and Bank of England, to name a few, may be artificially supporting risk assets globally given the anemic global economic outlook and challenged balance sheets of much of the developed world. Furthermore, we are of the belief that nothing fundamental has been “fixed” with respect to the EuroZone troubles and would be surprised if renewed worries about the future of that monetary union did not return to markets. Respectfully submitted, John H. Beatson Jr. Bushido Capital Partners Disclosure Mutual Fund investing involves risk. Principal loss is possible. The Fund may engage in short sales of securities, which involves the risk that losses may exceed original amounts invested. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may also invest in emerging markets, which are generally more volatile, have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that are substantially smaller, less liquid and more volatile with less government oversight than more developed countries. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small and medium-cap companies tend to have limited liquidity and greater price volatility than large-cap companies. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that an ETF’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. 2 Bushido Capital Long/Short Fund Fund holdings are subject to change and are not recommendations to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments in this report. Net Exposure takes the Long percent of net assets and subtracts the Short percent of net assets. Gross Exposure takes the Long percent of net assets and adds to it the Short percent of net assets. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Morningstar Long/Short Equity Category: the average performance of the 243 funds that currently comprise Morningstar’s Long/Short Equity Category.Each Morningstar Category Average is representative of funds with similar investment objectives. Blended benchmark consisting of 70% in S&P 500 Index and 30% in Barclay’s Intermediate Government/Credit Bond Index. S&P 500 Index: A capitalization weighted index of 500 large capitalization stocks which is designed to measure broad domestic securities markets. Barclay’s Intermediate Government/Credit Bond Index: Intermediate component of the U.S. Government/Credit Index. It consists of securities in the intermediate maturity range of the Government/Credit Index. SPDR S&P rust: The Trust consists of a portfolio representing all 500 stocks in the S&P 500 Index. CBOE (VIX) Volatility Index: VIX is based on the S&P 500 Index, the core index for U.S. equities, and estimates expected volatility by averaging the weighted prices of SPX puts and calls over a wide range of strike prices. One cannot invest directly in an index. This commentary reflects the views of the portfolio manage through March 31, 2013. The manager’s views are subject to change as market and other conditions warrant.No forecasts are guaranteed. This commentary is provided for informational purposes only and is not an endorsement of any security, mutual fund, sector or index.Bushido Capital Partner, its affiliates, employees and clients may hold or trade the securities mentioned in this commentary. Bushido Long/Short Fund is distributed by Quasar Distributors, LLC. 3 Bushido Capital Long/Short Fund Value of $10,000 Investment (Unaudited) Rates of Return Since Inception(1) to March 31, 2013 Investor Class (without sales load) 5.80% Investor Class (with sales load)(2) 0.76% 70% S&P 500 Index 30% Barclay’s Intermediate Government/Credit Bond Index(3) 8.63% Morningstar Long/Short Equity Category(4) 5.61% October 31, 2012. Return reflects a sales load of 4.75%. The 70% S&P 500 Index 30% Barclay’s Intermediate Government/Credit Bond Index is a blended benchmark consisting of 70% S&P 500 Index and 30% of the Barclay’s Intermediate Government/Credit Bond Index. Morningstar Long/Short Equity Category measures the average performance of the 243 funds that currently comprise Morningstar’s Long/Short Equity category. 4 Bushido Capital Long/Short Fund Expense Example (Unaudited) March 31, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments, redemption fees and wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 31, 2012 – March 31, 2013). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (10/31/12) Value (3/31/2013) (10/31/12 to 3/31/2013) Actual(2)(3) Hypothetical(4) (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the period since inception of 2.19%, multiplied by the average account value over the period, multiplied by the number of days in the period since inception/365 (to reflect the period since inception). Based on the actual returns for the period from inception through March 31, 2013 of 5.80%. Excluding dividends and interest on short positions, the actual expenses would be $7.88. Excluding dividends and interest on short positions, the hypothetical expenses would be $7.70. 5 Bushido Capital Long/Short Fund Asset Allocations (Unaudited) as of March 31, 2013 (% of Gross Assets) Top Ten Long Positions March 31, 2013(1) (% of net assets) Kinder Morgan 5.4% Enbridge Energy Management 4.5% Kinder Morgan Management 4.4% Nabors Industries 4.0% Endurance Speciality Holdings 3.9% C.H. Robinson Worldwide 3.7% Patterson-UTI Energy 3.7% Allied World Assurance Company Holdings 3.6% Expeditors International of Washington 3.3% Axis Capital Holdings 3.2% Top Five Short Positions March 31, 2013 (% of net assets) United States Oil Fund -2.4% Mohawk Industries -1.9% Essex Property Trust -1.7% Equity Residential -1.5% Boston Properties -1.5% Number of Long Positions 28 Number of Short Positions 6 (1)Fidelity Institutional Government Portfolio is excluded from the Top Ten Long Positions. 6 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) March 31, 2013 Description Shares Value COMMON STOCKS – 76.8% Agriculture – 2.5% Archer-Daniels-Midland $ Airlines – 2.7% SkyWest Banks – 9.6% Bank Of America International Bancshares JPMorgan Chase Goldman Sachs Group Commercial Services – 1.9% Paychex Insurance – 18.8% Allied World Assurance Company Holdings American International Group* Axis Capital Holdings Endurance Specialty Holdings Everest Re Group PartnerRe Iron/Steel – 4.4% POSCO – ADR Schnitzer Steel Industries, Class A Oil & Gas – 9.7% Nabors Industries* Patterson-UTI Energy Ultra Petroleum* Pipelines – 14.3% Enbridge Energy Management Kinder Morgan Kinder Morgan Management Real Estate – 2.8% Melcor Developments See Notes to the Financial Statements 7 Bushido Capital Long/Short Fund Schedule of Investments (Unaudited) – Continued March 31, 2013 Description Shares/Par/Contracts Value COMMON STOCKS – 76.8% (CONTINUED) Retail – 1.7% Darden Restaurants $ Transportation – 8.4% C.H. Robinson Worldwide CSX Expeditors International of Washington Total Common Stocks (Cost $1,614,476) CORPORATE BONDS – 0.2% Insurance – 0.2% MDC Holdings 5.375%, 07/01/2015 (Cost $5,354) PURCHASED OPTIONS – 1.1% SPDR S&P ut, Jan 2014 @135 (Cost $74,005) 80 SHORT-TERM INVESTMENT – 23.6% Fidelity Institutional Government Portfolio, 0.01%^ (Cost $548,219) Total Investments – 101.7% (Cost $2,242,054) Other Assets and Liabilities, Net – (1.7)% ) Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security- The rate shown is the rate in effect as of March 31, 2013. ADR – American Depository Receipt See Notes to the Financial Statements 8 Bushido Capital Long/Short Fund Schedule of Securities Sold Short (Unaudited) March 31, 2013 Description Shares Value COMMON STOCKS – 10.5% Oil & Gas – 2.4% United States Oil Fund* $ REITS – 6.2% Avalonbay Communities Boston Properties Equity Residential Essex Property Trust Textiles – 1.9% Mohawk Industries* Total Securities Sold Short (Proceeds $246,037) $ * Non-income producing security. REIT – Real Estate Investment Trust See Notes to the Financial Statements 9 Bushido Capital Long/Short Fund Statement of Assets and Liabilities (Unaudited) March 31, 2013 ASSETS: Investments, at value (cost $2,242,054) $ Deposits at broker Receivable for adviser reimbursements Prepaid expenses Dividends and interest receivable Total assets LIABILITIES: Securities sold short, at value (proceeds $246,037) Payable for investment securities purchased Payable to affiliates Dividends payable on securities sold short Accrued distribution & shareholder service fees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on: Investments and translations of foreign currency Securities sold short Net Assets $ Net Assets $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share $ Maximum offering price per share ($10.58/0.9525) $ Unlimited shares authorized. See Notes to the Financial Statements 10 Bushido Capital Long/Short Fund Statement of Operations (Unaudited) For the Period Inception Through March 31, 2013(1) INVESTMENT INCOME: Dividend income $ Less: foreign taxes withheld ) Interest income 62 Total investment income EXPENSES: Fund administration & accounting fees Transfer agent fees Custody fees Investment adviser fees Audit fees Federal & state registration fees Compliance fees Legal fees Trustee fees Postage & printing fees Distribution and shareholder service fees Dividends & broker interest on short positions Other Total expenses before reimbursement Less: reimbursement from investment adviser ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investments, including foreign currency gain ) Net change in unrealized appreciation on: Investments and translations of foreign currency Securities sold short Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the Fund was October 31, 2012. See Notes to the Financial Statements 11 Bushido Capital Long/Short Fund Statement of Changes in Net Assets For the Period Inception Through March 31, 2013(1) (Unaudited) OPERATIONS: Net investment loss $ ) Net realized loss on investments, including foreign currency gain ) Net change in unrealized appreciation on: Investments and translations of foreign currency Securities sold short Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Redemption fees — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — From net realized gains — Total distributions to shareholders — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment loss of $(5,834) $ TRANSACTIONS IN SHARES: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed (8 ) Net increase Inception date of the Fund was October 31, 2012. See Notes to the Financial Statements 12 Bushido Capital Long/Short Fund Financial Highlights For a Fund share outstanding throughout the period. For the Period Inception Through March 31, 2013(1) (Unaudited) PER SHARE DATA: Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net capital gains — Total distributions — Net asset value, end of period $ TOTAL RETURN(2) %(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(4) After expense reimbursement %(4) Ratio of expenses excluding dividends & interest on short positions to average net assets: Before expense reimbursement %(4) After expense reimbursement %(4) Ratio of net investment loss to average net assets: Before expense reimbursement )%(4) After expense reimbursement )%(4) Portfolio turnover rate 29 %(3) Inception date of the Fund was October 31, 2012. Total return does not reflect sales charges. Not annualized. Annualized. See Notes to the Financial Statements 13 Bushido Capital Long/Short Fund Notes to the Financial Statements (Unaudited) March 31, 2013 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Bushido Capital Long/Short Fund (the “Fund”) is a diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is to achieve long-term growth of capital. The Fund commenced operations on October 31, 2012.Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by Bushido Capital Partners, LLC (the “Advisor”).The Fund currently offers one class, the Investor Class.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income tax provision is required. As of and during the period ended March 31, 2013, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended March 31, 2013, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2013, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. 14 Bushido Capital Long/Short Fund Notes to the Financial Statements (Unaudited) – Continued March 31, 2013 Futures Contracts and Options on Futures Contracts – The Fund is subject to equity price risk, interest rate risk, and foreign currency exchange risk in the normal course of pursuing its investment objectives. The Fund uses futures contracts and options on futures contracts to gain exposure to, or hedge against, changes in the value of equities, interest rates or foreign currencies. A futures contract represents a commitment for the future purchase or sale of an asset at a specified price on a specified date. Upon entering into such contracts, the Fund is required to deposit with the broker, either in cash or securities, an initial margin deposit in an amount equal to a certain percentage of the contract amount. Subsequent payments (variation margin) are made or received by the Fund each day, depending on the daily fluctuations in the value of the contract, and are recorded for financial statement purposes as unrealized gains or losses by the Fund. Upon entering into such contracts, the Fund bears the risk of interest or exchange rates or securities prices moving unexpectedly, in which case, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. With futures, there is minimal counterparty credit risk to the Fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. The use of futures contracts, and options on futures contracts, involves risk of imperfect correlation in movements in the price of futures contracts and options thereon, interest rates and the underlying hedged assets. Short Sales – A short sale is the sale by the Fund of a security which they do not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases.However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss.The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction.Therefore, short sales may be subject to greater risks than investments in long positions.With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Fund would also incur increased transaction costs associated with selling securities short.In addition, if the Fund sells securities short, they must maintain a segregated account with their custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Fund’s broker (not including the proceeds from the short sales).The Fund may be required to add to the segregated account as the market price of a shorted security increases.As a result of maintaining and adding to its segregated account, the Fund may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing their overall managed assets available for trading purposes. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.DERIVATIVE TRANSACTIONS The Fund may use derivatives for different purposes, such as a substitute for taking a position in the underlying asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate or currency risk. The various derivative instruments that the Fund may use are options, futures contracts and options on futures contracts and other derivative securities. The Fund may also use derivatives for leverage, in which case their use would involve leveraging risk. A Fund investing in a derivative instrument could lose more than the principal amount invested. 15 Bushido Capital Long/Short Fund Notes to the Financial Statements (Unaudited) – Continued March 31, 2013 The Fund has adopted the disclosure provisions of FASB Accounting Standard Codification 815, Derivatives and Hedging (“ASC 815”). ASC 815 requires enhanced disclosures about the Fund’s use of, and accounting for, derivative instruments and the effect of derivative instruments on the Fund’s results of operations and financial position. Tabular disclosure regarding derivative fair value and gain/loss by contract type (e.g., interest rate contracts, foreign exchange contracts, credit contracts, etc.) is required and derivatives accounted for as hedging instruments under ASC 815 must be disclosed separately from those that do not qualify for hedge accounting. Even though the Fund may use derivatives in an attempt to achieve an economic hedge, the Fund’s derivatives are not accounted for as hedging instruments under ASC 815 because investment companies account for their derivatives at fair value and record any changes in fair value in current period earnings. Average Balance Information – The average monthly market values of purchased options during the period ended March 31, 2013, was 52,300. Values of Derivative Instruments as of March 31, 2013 on the Statement of Assets and Liabilities: Assets Derivatives not accounted for as hedging instruments under ASC 815 Location Fair Value Equity Contracts – Options Investments, at fair value $ Total $ Amount of Realized Gain or (Loss) on Derivatives Recognized in Income: Derivatives not accounted for as hedging instruments under ASC 815 Purchased Option Equity Contract $
